Citation Nr: 0638974	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-36 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's spouse was entitled to an increased 
monthly apportionment, from $525 to $625, of the veteran's VA 
disability compensation benefits on behalf of her and their 
three children.  



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 special apportionment decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted the request of the 
veteran's spouse to increase her monthly apportionment amount 
on behalf of her and their three children.  The RO granted a 
monthly increase from $525 to $625.  By separate letters 
dated in October 2003, the RO advised the veteran and his 
wife of this decision.  He subsequently initiated an appeal 
in October 2003; his wife did not appeal the apportionment 
increase.  After receipt of a statement of the case in June 
2005, the veteran perfected his appeal in June 2005 with the 
filing of a statement construed as a substantive appeal.  

In August 2006, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  At the hearing, the veteran 
was not accompanied by his accredited representative from 
Disabled American Veterans, by the expressed desire of the 
veteran.  In a statement received by the RO and Board in 
November 2006, the veteran stated that he no longer desired 
the services of his representative.  Accordingly, the 
representative's authority to act on his behalf is revoked.  
38 C.F.R. § 20.607.  The veteran did not thereafter designate 
another representative, so he is not presently represented in 
this appeal.    

The Board notes that prior to and during the hearing, the 
veteran has raised additional issues.  He appears to be 
contesting the creation of an overpayment of disability 
compensation in the amount of $1,601.  Such overpayment arose 
after the veteran did not receive his monthly compensation 
payment in November 2002.  Therefore, another payment of 
$1,601 was issued in December 2002, but the check dated in 
November 2002 was never returned to the VA, thus creating a 
$1,601 overpayment in his account.  The veteran appears to 
believe that the VA erroneously sent the November 2002 check 
to his wife.  In a February 2004 letter to the veteran, the 
VA indicated that the check dated in November 2002 was never 
cashed, and so it was voided after a year.  In a September 
2004 letter to the veteran, the RO informed the veteran that 
the U.S. Treasury had cleared/eliminated the $1,601 
overpayment; thus, there was no more debt to be considered 
for waiver of recovery.  In short, that issue has become 
moot.  

At the hearing, the veteran also appears to be arguing that 
he was not accorded due process prior to the VA taking away a 
portion of his disability compensation and giving it to his 
wife and children.  He contends that as a result of this 
action, all the monies given to his dependents are 
"illegal" and should therefore be returned to him.  The 
Board observes that in a November 1999 decision the RO 
originally awarded the veteran's spouse monthly apportionment 
in the amount of $400 on behalf of her and their three minor 
children.  The veteran was notified of that and appealed the 
action; however, he withdrew his appeal in a March 2000 
statement, wherein he expressed that his wife and children 
actually deserved more than $400 (also at that time he 
withdrew an appeal concerning a $3,200 overpayment in his 
account, which was created when the apportionment was 
awarded).  Then, in a November 2000 decision, the RO granted 
the request of the veteran's spouse for an increased monthly 
apportionment, from $400 to $525, on behalf of her and their 
three minor children.  By letter in December 2000, the 
veteran was notified of this award; however, he did not file 
an appeal of the action within one year of his notification.  
38 C.F.R. §§ 20.201, 20.300, 20.302.  

In regard to the instant appeal, the Board notes that 
contested claim procedures have not been followed.  For 
example, the veteran's spouse was not issued a statement of 
the case, was not provided with the content of the veteran's 
substantive appeal, and was not offered the opportunity to 
appear at the veteran's hearings.  See 38 C.F.R. § 19.100, 
19.101, 19.102 (2006).  Nevertheless, in light of the 
decision herein below, which is completely favorable to her, 
any due process deficiencies are harmless.  

The Board acknowledges a statement, received by the RO in 
October 2006 and received at the Board in November 2006, from 
the veteran's spouse.  She indicates that she had recently 
been notified that the veteran was deceased, with a date of 
death in April 2004.  She provided no documentation of her 
claim.  Given the veteran's appearance at a hearing in August 
2006 and additional statements received from him in November 
2006, the Board will proceed to adjudicate the claim.  

The Board also notes that another apportionment issue is 
presently on appeal.  It is derived from a January 2006 
special apportionment decision, in which the RO denied the 
request of the veteran's spouse for a monthly apportionment 
greater than $625.  In that matter, by way of a November 2006 
substantive appeal, a Board hearing in Washington, DC, was 
requested.  This issue, which is separate and separately 
docketed from the instant appeal, will be the subject of a 
separate, later decision that will be issued pending the 
completion of the requested hearing.  


FINDINGS OF FACT

1.  The veteran's spouse receives a monthly apportionment of 
the veteran's disability compensation benefits on behalf of 
her and their three minor children, which was initially 
awarded in a November 1999 RO decision.

2.  In a September 2003 special apportionment decision, the 
RO granted the request of the veteran's spouse to increase 
her apportionment amount on behalf of her and their three 
children; the monthly increase was from $525 to $625.  

3.  At the time of the September 2003 apportionment decision, 
the veteran was receiving VA disability compensation benefits 
at a rate of 100 percent, effective November 1976, and his 
award included additional benefits for his spouse and three 
minor children; his monthly income exceeded his expenses by 
$95.  

4.  An increase in the amount apportioned from the veteran's 
VA benefits in September 2003 would not cause him financial 
hardship.  


CONCLUSION OF LAW

The criteria for an increased monthly apportionment of the 
veteran's VA disability compensation benefits, from $525 to 
$625, to his spouse on behalf of her and their three 
children, had been met.  38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. §§ 3.450, 3.451 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  However, it 
does not appear that these changes are applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51; rather, it is found in Chapter 53.  

Further, the Court has held that the VCAA does not apply to 
decisions regarding how benefits are paid.  Sims v. Nichols, 
19 Vet. App. 453, 456 (2006) (VCAA inapplicable to applicants 
for restoration of competency because they are not seeking 
benefits but a decision regarding how benefits will be 
distributed).  An apportionment decision involves a 
determination as to how existing benefits are paid, such as 
between a veteran and his dependents in the case at hand.  
Under the reasoning in Sims, the VCAA would not appear to be 
applicable to apportionment decisions.  Since the 
applicability of VCAA to apportionment cases is not entirely 
clear, the Board will proceed to consider whether VA's duties 
to notify and assist have been satisfied in this case.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Further, the VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Id.  

Through letters dated in June 2002 and December 2002, the RO 
notified the veteran and appellant to submit evidence of 
their monthly income and expenses, and of amounts each 
contributed toward the support of the other spouse and their 
children.  The letters also notified the veteran, in 
particular, of his wife's request for an increased monthly 
apportionment amount, and the fact that the RO would be 
making a determination in relation to that application.  The 
letters also notified the veteran of what the VA would be 
doing in terms of the payment and distribution of his 
disability benefits.  The letters requested the veteran and 
his spouse to submit any additional evidence, which would 
include evidence in their possession that pertained to the 
claim.  In short, these letters served to provide notice of 
the information and evidence needed to substantiate the 
veteran's spouse's claim for an increased apportionment at 
that time, notice of the evidence that the veteran and his 
spouse were expected to provide, notice of VA's 
responsibilities in regard to the veteran's spouse's claim, 
and notice to the parties to submit all relevant evidence.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice was 
furnished prior to the special apportionment decision in 
September 2003, which was adverse to the veteran.

Further, the veteran, in particular, was provided with a 
statement of the case in June 2005 and supplemental statement 
of the case in November 2005, which notified him of the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
relative responsibilities of the veteran to provide evidence 
versus the responsibility of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The parties have not been provided 
with notice of the type of evidence necessary to establish 
any disability rating or to assign an effective date for an 
apportionment on appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  The Board finds no prejudice 
to either party in proceeding with a decision in this appeal, 
because any question as to an appropriate disability rating 
and effective date to be assigned is inapplicable to this 
matter.  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain records 
relevant to the apportionment claim.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing at the RO before a local 
hearing officer in November 2005 and before the undersigned 
Veterans Law Judge in August 2006.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Further, VA has not conducted 
medical inquiry in relation to the claim, for the reason that 
examinations and medical opinions are not necessary for an 
apportionment claim.  38 U.S.C.A. § 5103A(d).  The Board 
finds that there is no indication that additional action is 
needed to comply with the duty to assist the parties.  
38 U.S.C.A. § 5103A(d).  Neither the veteran nor his spouse 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in his custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450 (2006).  More specifically, 38 C.F.R. § 
3.450 provides that an apportionment may be paid if the 
veteran's children are not residing with him and he is not 
reasonably discharging his responsibility for the children's 
support.  It is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993). 

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 (2006).  That regulation provides 
that, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  This regulation further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionment.

In this case, at the time of the September 2003 apportionment 
decision, there is a basis for an apportionment under the 
general provisions of 38 C.F.R. § 3.450.  The veteran's 
spouse and three minor children were not residing with him, 
and the veteran was not discharging his responsibility for 
their support.  For example, there is no evidence whatsoever 
that the veteran was providing any type of spousal or child 
support, such as through a court-ordered program, and the 
veteran's spouse herself has stated that she received no 
monies from the veteran upon which to live and support her 
children.  She indicated in a June 2002 statement that 
expending the time and effort to obtain a court order for 
child support was futile given that the veteran would 
relocate to avoid having to pay.  In short, the evidence of 
record fails to show that he is providing any form of support 
to his dependents.  It is also noteworthy that at the time of 
the September 2003 apportionment decision, the veteran was 
receiving VA disability compensation benefits at a rate of 
100 percent, effective November 1976, and his award included 
additional benefits for his spouse and three minor children.  

The general provisions of 38 C.F.R. § 3.450 for the award of 
apportionment to the veteran's spouse have clearly been met.  
An apportionment was initially awarded to the veteran's 
spouse in a November 1999 decision of the RO.  The question 
now presented concerns the amount of that apportionment.  The 
general apportionment provisions state that "[a]ll or any 
part" of the compensation payable on account of any veteran 
may be apportioned.  38 C.F.R. § 3.450(a)(1).  The special 
apportionment provisions state that hardship on the persons 
in interest must be taken into account, but that ordinarily 
apportionment of more than 50 percent of the veteran's 
benefits is considered to constitute undue hardship on him 
while apportionment of less than 20 percent of his benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionment.  38 C.F.R. § 3.451.  

The Board notes that the RO in September 2003 adjudicated the 
spouse's request for an increased apportionment on the basis 
of the special apportionment provisions.  In that decision, 
the RO granted the request of the veteran's spouse to 
increase her apportionment amount, from $525 to $625, on 
behalf of her and their three children.  

In regard to a special apportionment, the veteran's spouse 
provided a report of income and expenses in June 2002, for 
her and the three children of the veteran in her custody.  
She reported no discretionary income for each month after 
paying all expenses, and in fact indicated that her expenses 
for basic living necessities exceeded her income from her VA 
apportionment and food stamps by hundreds of dollars.  The 
veteran did not furnish a similar report, as requested in 
letters of June 2002 and December 2002.  However, in April 
2003, he submitted a financial status report in regard to 
another claim (i.e., his request for waiver of recovery of an 
overpayment).  In that report, he indicated that he had $95 
in net monthly income after paying all expenses.  Thus, 
available evidence shows that at the time of the September 
2003 apportionment decision, the veteran had discretionary 
income of $95 per month whereas his wife did not.  By her 
report, she had a monthly deficit of more than $800.  

At the time of the September 2003 apportionment decision, the 
veteran was entitled to monthly VA disability compensation in 
the amount of $2,600, of which he was actually receiving 
$2,075 and his wife was receiving an apportionment of $525 
from the total award.  In its decision, the RO found that the 
spouse presented evidence of hardship, whereas the evidence 
showed that the veteran's monthly funds were more than 
meeting his basic needs.  The RO thus increased the spouse's 
apportionment to $625.  Prior to the decision, the spouse's 
amount represented approximately 20 percent of the veteran's 
total monthly income.  As a result of the decision, her 
amount represented approximately 24 percent of the veteran's 
total monthly income at that time.  Thus, the percentage of 
her apportionment was in the low range of the guidance 
provided in the regulations.  38 C.F.R. § 3.451.  

The Board is of the opinion that the award of increased 
monthly apportionment in September 2003 did not constitute an 
unreasonable amount of apportionment, particularly given the 
following factors.  The total number of dependents involved 
was four (spouse and three minor children), who evidently did 
not have other income or means of support.  The Board has 
also taken note of the spouse's statements to the effect that 
two of the children have special needs in regard to either 
medical or behavioral problems.  While the veteran's sole 
source of income is the VA disability compensation, and while 
the increased amount of the apportionment was $5 more than 
the discretionary amount indicated on the veteran's financial 
status report, it is also noted that his monthly expenses of 
$1,980 included monthly payments on installment contracts and 
other debts in the amount of $1,000 for home maintenance.  In 
other words, his monthly income still covered basic needs 
(which amounted to $980) despite the increased apportionment.  
The evidence demonstrates that the imposition of an increase 
of $100 in the apportioned amount (from $525 to $625) would 
have a marginal impact on the veteran's financial picture and 
not result in undue financial hardship for him.  In contrast, 
even with the increased apportioned amount granted in 
September 2003, the basic needs of the veteran's spouse and 
three minor children in her custody do not appear to have 
been met.  Rather, according to the income and expense report 
furnished by the spouse, the veteran's spouse and three 
children face a significant financial hardship.  

The Board concludes that the September 2003 award of an 
increased apportionment would not have caused the veteran 
undue financial hardship and that it was consistent with 
regulatory guidance in 38 C.F.R. § 3.451.  The Board finds 
that the increase in apportionment from $525 to $625 does not 
constitute an unreasonable amount, and the veteran's spouse 
was entitled to the increased monthly apportionment of the 
veteran's disability compensation benefits on behalf of her 
and their three children.  Accordingly, even after 
sympathetic consideration of the veteran's sworn hearing 
testimony, there is no basis upon which to set aside the RO's 
September 2003 apportionment decision, and the veteran's 
claim is denied.


ORDER

As the veteran's spouse was entitled to an increased monthly 
apportionment, from $525 to $625, of the veteran's VA 
disability compensation benefits on behalf of her and their 
three children, the appeal is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


